     Case 3:19-cv-00484-MMD-WGC Document 23 Filed 07/07/20 Page 1 of 1


1

2

3                             UNITED STATES DISTRICT COURT

4                                    DISTRICT OF NEVADA

5                                               ***

6     ANDRE KING-HARDIMAN,                            Case No. 3:19-cv-00484-MMD-WGC

7                                 Petitioner,                       ORDER
               v.
8

9     GITTERE, et al.,
                              Respondents.
10

11

12         Petitioner has filed a motion for leave to file a second amended petition for writ of

13   habeas corpus (ECF No. 22). The Court finds good cause to grant Petitioner's motion.

14         It is therefore ordered that Petitioner's motion for leave to file a second amended

15   petition for writ of habeas corpus (ECF No. 22) is granted. Petitioner will have up to and

16   including September 14, 2020, to file a second amended petition for a writ of habeas

17   corpus.

18         DATED THIS 7th day of July 2020.

19

20
                                                MIRANDA M. DU
21                                              CHIEF UNITED STATES DISTRICT JUDGE

22

23

24

25

26

27

28
